Citation Nr: 9923353	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-03 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

3.  Entitlement to service connection for headaches, claimed 
as secondary to degenerative arthritis of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1980.  

This matter arises from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issues on appeal has been obtained by the RO.  

2.  The veteran's degenerative arthritis of the cervical 
spine cannot reasonably be disassociated from his active 
service.  

3.  The veteran's degenerative disc disease of the lumbar 
spine cannot reasonably be disassociated from his active 
service.  

4.  The veteran's headaches cannot reasonably be 
disassociated from his degenerative arthritis of the cervical 
spine.  



CONCLUSIONS OF LAW

1.  The veteran's degenerative arthritis of the cervical 
spine was incurred in service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).  

2.  The veteran's degenerative disc disease of the lumbar 
spine was incurred in service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).  

3.  The veteran's headaches were incurred secondary to his 
degenerative arthritis of the cervical spine.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for service connection for degenerative arthritis of 
the cervical spine, degenerative disc disease of the lumbar 
spine, and headaches claimed as secondary to degenerative 
arthritis of the cervical spine are "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented claims which are not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to those claims.  The 
Board is also satisfied that all relevant facts pertaining to 
these issues have been properly and sufficiently developed.  

Service connection may be granted for a disability resulting 
from an injury or disease incurred in or aggravated 
coincident to service.  See 38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  In addition, if a condition noted 
during service is not shown to have been chronic, then 
generally, a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (1998).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In addition, service connection may be granted for a 
disability shown to be proximately due to or the result of a 
service-connected disorder.  See 38 C.F.R. § 3.310(a) (1998).  
This regulation has been interpreted by the United States 
Court of Appeals for Veterans Claims (Court) to allow service 
connection for any disorder which was either caused or 
aggravated by a service-connected disorder.  See generally 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran's service medical records show that in May 1976, 
he was seen for treatment of headaches, but no opinion as to 
the cause of the headaches was offered.  In November 1976, he 
was seen for a cervical muscle strain secondary to an 
automobile accident in which his automobile was struck from 
behind.  He complained of neck pain, and was diagnosed with a 
cervical muscle sprain.  In addition, the veteran was seen in 
April 1979 for muscle spasms in his neck, and pain which was 
radiating into his arm.  

The veteran underwent a VA rating examination in June 1997 in 
which he related his history of having injured his back in an 
automobile accident in service.  The veteran reported a 
constant ache and stiffness in his back, and an ache which 
radiates to his temples.  In addition, he reported 
experiencing low back pain which had developed approximately 
one month after the automobile accident.  He also indicated 
that this pain was aggravated during the performance of his 
duties as a firefighter.  On examination, the veteran was 
noted to have chronic headaches, which did not resemble 
migraines.  He was also found to have mild spondylosis with 
degenerative arthritis of the facet joints in his cervical 
spine.  With respect to headaches and the degenerative 
arthritis of the cervical spine, the examiner offered his 
diagnosis that the cervical spine disability was causing the 
headaches, and that it was at least as likely as not that the 
degenerative arthritis of the cervical spine was related to 
the automobile accident the veteran sustained in service.  
With respect to the veteran's lumbar spine, the examiner 
found that there was mild spondylosis with hypertrophic 
spurring in that region.  In addition, there was facet joint 
degenerative arthritis present as well as mild disc space 
narrowing which was consistent with degenerative disc disease 
of the lower lumbar vertebrae.  The examiner concluded with 
his diagnosis of mild degenerative disc disease of the lumbar 
spine.  He stated that the disorder was causing mild to 
moderate disability, and that this disability was at least as 
likely as not related to the automobile accident experienced 
in service.  In addition, the examiner stated that the 
veteran's duties as a firefighter and in service were 
contributing factors in the development of this degenerative 
disc disease.  

VA clinical treatment records dating from June 1997 through 
September 1998 show that the veteran had mild degenerative 
changes at L-4 and L-5, and degenerative arthritis of the 
cervical spine.  These findings were consistent with those of 
the June 1997 VA rating examination.  These records do not 
contain any medical opinion regarding the etiology of the 
veteran's back disorders.  

The Board has evaluated the objective medical evidence, and 
concludes that the evidence supports a grant of service 
connection for degenerative arthritis of the cervical spine, 
degenerative disc disease of the lumbar spine, and for 
headaches incurred secondary to the cervical spine 
disability.  The veteran's service medical records show that 
he injured his cervical spine in a November 1976 automobile 
accident.  Further, the report of the June 1997 VA rating 
examination contains the examiner's opinion that it is at 
least as likely as not that the veteran's diagnosed 
degenerative arthritis of the cervical spine and degenerative 
disc disease of the lumbar spine were incurred due to the 
November 1976 automobile accident.  In addition, the examiner 
also offered his opinion that the veteran's headaches were 
incurred secondary to the degenerative arthritis of the 
cervical spine.  

The Board also notes that there is no medical evidence of 
record to contradict the examiner's opinions in this regard.  
The contemporary clinical treatment records show that the 
veteran experienced problems with his cervical and lumbar 
spine, but do not contain any opinion as to the etiology of 
these disorders.  However, they also fail to contain any 
medical opinion suggesting that these disorders were not 
incurred in service.  

Accordingly, the Board must conclude that the veteran does 
have the above-diagnosed disorders, and that a nexus or link 
has been established between these disorders and his active 
service.  Moreover, as the degenerative arthritis of the 
cervical spine has been found to have been incurred in 
service, the Board finds that service connection for 
headaches secondary to the cervical spine disability is also 
warranted, per the VA examiner's opinion of June 1997.  See 
Allen, 7 Vet. App. 439.  It is therefore the decision of the 
Board that the preponderance of the evidence supports the 
veteran's claims, and that service connection for 
degenerative arthritis of the cervical spine, degenerative 
disc disease of the lumbar spine, and headaches secondary to 
now service-connected degenerative arthritis of the cervical 
spine, is warranted.  


ORDER

Service connection for degenerative arthritis of the cervical 
spine is granted.  

Service connection for degenerative disc disease of the 
lumbar spine is granted.  

Service connection for headaches, incurred secondary to 
degenerative arthritis of the cervical spine, is granted.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

